                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

     Plaintiff,                           Case No: 05-80025
                                          Honorable Victoria A. Roberts
v.

KEVIN WATSON,

     Defendant.
_____________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
                     [ECF No. 975]

     Defendant     Kevin      Watson   filed   an   emergency     motion    for

compassionate release. [ECF No. 967]. The Court entered an order denying

Watson’s motion. [ECF No. 974]. He now moves for reconsideration of the

Order. [ECF No. 975].

     Local Rule 7.1(h)(3) provides the Court's standard of review for a

motion for reconsideration:

     Generally, and without restricting the court’s discretion, the court
     will not grant motions for ... reconsideration that merely present
     the same issues ruled upon by the court, either expressly or by
     reasonable implication. The movant must not only demonstrate
     a palpable defect by which the court and the parties and other
     persons entitled to be heard on the motion have been misled but
     also show that correcting the defect will result in a different
     disposition of the case.
E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious,

clear, unmistakable, manifest or plain.” Mich. Dep’t of Treasury v. Michalec,

181 F. Supp. 2d 731, 734 (E.D. Mich. 2002). “It is an exception to the norm

for the Court to grant a motion for reconsideration.” Maiberger v. City of

Livonia, 724 F. Supp. 2d 759, 780 (E.D. Mich. 2010). “[A]bsent a significant

error that changes the outcome of a ruling on a motion, the Court will not

provide a party with an opportunity to relitigate issues already decided.” Id.

      Watson fails to raise new issues or demonstrate a palpable defect, the

correction of which will result in a different disposition of his motion for

compassionate release.

      Watson’s motion for reconsideration is DENIED.

      ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: May 6, 2021




                                      2
